Per curiam.
By order of this court of June 21,1983, pursuant to Rule 4-106 of Part IV, Chapter 1 of the State Bar Rules (Code Ann. Title 9 Appendix) and pursuant to his petition for voluntary suspension, John W. Campbell II, was temporarily suspended from the practice of law in Georgia pending his appeal from his conviction of arson in the first degree in Douglas Superior Court on January 28, 1983.
On October 25, 1983, the conviction was reversed for insufficiency of evidence to support the verdict and judgment. Campbell v. State, 169 Ga. App. 112 (--- SE2d ---) (1983). On November 9, 1983, Campbell filed with the State Disciplinary Board a petition for reinstatement under Rule 4-106(d) (Code Ann. Title 9 Appendix), waiving his right to the hearing provided by that rule. On December 5,1983, the Court of Appeals denied the state’s motion for rehearing in Campbell v. State, supra.
On December 8, 1983, the State Disciplinary Board issued its report, finding that no decision on the motion for rehearing had been issued by the Court of Appeals as of that date, and recommending that Campbell be reinstated to the practice of law pursuant to the provisions of Rule 4-106(d) (Code Ann. Title 9 Appendix), with the special master and the Board retaining jurisdiction over this matter in the event that subsequent legal proceedings concerning the petitioner’s conviction result in the reversal or modification of Campbell v. State, supra.
We have reviewed the file, and accept, concur in, and adopt the recommendation of the State Disciplinary Board, including the retention of jurisdiction. It is hereby ordered that, pursuant to the provisions of Rule 4-106(d) (Code Ann. Title 9 Appendix), Campbell “be reinstated while the facts giving rise to the conviction are investigated and, if proper, prosecuted under regular disciplinary procedures in these rules.”

All the Justices concur.